DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 14 July 2022 has been entered.  Claims 1-9 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 20 April 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “passage means” in claim 1.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cable (US 5,113,945) in view of VanBuren (US 2013/0277072).
Regarding claim 1, Cable, as shown in the annotated figure below and the included citations, teaches an apparatus for mixing several different materials to produce a mixture, and for spraying the mixture (col. 1, ln. 6-8; fig. 2, 5), the apparatus comprising: 
an elongated passage (96/92/46) extending along a longitudinal axis (fig. 2), said passage having a first inlet opening at one end (fig. 2 - at 100) thereof, facing along the direction of said longitudinal axis (fig. 2), for receiving a stream of air and particulate matter passing through said first inlet opening in the direction of said longitudinal axis, and an outlet opening at an opposite end thereof for spraying said mixture (fig. 2); 
a second inlet opening (86) facing in a direction transverse to said longitudinal axis (fig. 2) for receiving a stream of flowable foam directed through said second inlet opening toward said longitudinal axis; and 
a ring (76) adjacent said first inlet opening (fig. 2), the ring having a central opening (92) forming a part of said elongated passage (fig. 2), an annular channel (84) on the exterior of the ring (fig. 2), the channel being positioned to receive flowable foam passing through said second inlet opening (fig. 2), and a circular flange extending around the ring and forming a boundary of the annular channel on the side thereof closer to said outlet opening (fig. 2 - interpreted to be the portion in which nozzles 88 are disposed), said flange having passage means (88) for the movement of flowable foam from said channel into said elongated passage (fig. 2) for admixture with air and particulate matter passing though said central opening of the ring; 
wherein said elongated passage comprises a chamber located on the side of said ring remote from said first inlet opening, and a tubular portion extending from said chamber to said outlet opening, said chamber having a maximum cross-sectional area transverse to said longitudinal axis larger than the maximum cross-sectional area of the central opening of the ring (fig. 2), whereby the velocity of the stream of air and particulate matter is reduced as it passes from said central opening of the ring into said chamber and more complete mixing of foam with air and particulate matter can take place in said chamber; and 
wherein the cross-sectional area transverse to said longitudinal axis of at least a portion of the length of said tubular portion is smaller than said maximum cross-sectional area of said chamber, whereby the velocity of a mixture of foam, air and particulate matter through said outlet opening exceeds the maximum velocity of the mixture of foam, air and particulate matter flowing through said chamber.
Cable does not disclose a source of a stream comprising a mixture of air and particulate matter and wherein the source is connected to the first inlet opening, and a source of flowable foam directing foam through the second inlet opening.   
VanBuren teaches an apparatus (106) for mixing a foam with particulate matter and air to produce a mixture, and for spraying the mixture (par. 1, 4; fig. 1), the apparatus comprising: a source (32) of a stream comprising a mixture of air and particulate matter (par. 19); an elongated passage extending along a longitudinal axis (fig. 4), said passage having a first inlet opening at one end (fig. 4 - at 108) thereof, connected to said source (fig. 1) and facing along the direction of said longitudinal axis (fig. 4), for receiving said stream comprising a mixture of air and particulate matter passing through said first inlet opening and causing said stream to flow in the direction of said longitudinal axis, and said elongated passage also having an outlet opening at an opposite end thereof for spraying said mixture (fig. 4); a source (104) of flowable foam (par. 27); and, a second inlet opening (fig. 4 - opening of 110 into 112) facing in a direction transverse to said longitudinal axis (fig. 4) for receiving a stream of flowable foam from said source of flowable foam (par. 27; fig. 4), said foam being directed through said second inlet opening toward said longitudinal axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cable to further comprise a source of a stream comprising a mixture of air and particulate matter connected to the first inlet opening, and a source of flowable foam directing foam through the second inlet opening, as taught by VanBuren, since these materials were known for applying to the walls of a mine for fire and explosion protection (VanBuren - par. 2, 3).  
Regarding claim 2, Cable in view of VanBuren discloses the apparatus described regarding claim 1, and further in which the passage means of said flange comprises a plurality of circumferentially distributed through holes (col. 4, ln. 20-22; fig. 2).
Regarding claim 3, Cable in view of VanBuren discloses the apparatus described regarding claim 1, and further in which the passage means of said flange comprises a plurality of circumferentially distributed through holes (col. 4, ln. 20-22; fig. 2), said holes being skewed in relation to said longitudinal axis in directions (col. 4, ln. 5-7; fig. 2) to cause foam exiting from said through holes to flow in a helical pattern.
Regarding claim 4, Cable in view of VanBuren discloses the apparatus described regarding claim 1, and further in which the passage means of said flange comprises a plurality of circumferentially distributed through holes (col. 4, ln. 20-22; fig. 2), each hole having an inlet end for receiving foam from said annular channel and an outlet end for delivery of foam to said chamber (fig. 2), said holes being skewed in relation to said longitudinal axis in directions (col. 4, ln. 5-7; fig. 2) to cause foam exiting from said through holes to flow in a helical pattern, and the outlet end of each of said holes being closer than the inlet end thereof to said axis (fig. 2).

    PNG
    media_image1.png
    351
    752
    media_image1.png
    Greyscale

Annotated Figure 2 of Cable for Claims 1-4
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cable in view of VanBuren and further in view of Nolan (US 3,646,709).
Cable in view of VanBuren discloses the apparatus described regarding claim 1, but Cable in view of VanBuren does not disclose in which said chamber includes a cylindrical tube having an inner diameter greater than the maximum dimension of said portion of the length of said tubular portion.
Nolan teaches an apparatus for mixing particulate matter and fluids to produce a mixture, and for spraying the mixture (col. 1, ln. 3-4; fig. 1), the apparatus comprising an elongated passage (13) extending along a longitudinal axis (fig. 1, 2), said passage having a first inlet opening at one end (14, see fig. 1) thereof, facing along the direction of said longitudinal axis (fig. 1), and an outlet opening (44) at an opposite end thereof (fig. 1); the elongated passage having a chamber (33) and a tubular portion (31) extending from said chamber to said outlet opening (fig. 1), in which said chamber includes a cylindrical tube having an inner diameter greater than the maximum dimension of said portion of the length of said tubular portion (col. 2, ln. 64-68; fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cable in view of VanBuren such that said chamber includes a cylindrical tube having an inner diameter greater than the maximum dimension of said portion of the length of said tubular portion, as taught by Nolan, since this was known to allow adequate mixing of the fluid/particulate mixture.   
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cable in view of VanBuren and further in view of Taylor-McCune et al. (US 2003/0121934).
Regarding claim 6, Cable in view of VanBuren discloses the apparatus described regarding claim 1.  Cable in view of VanBuren does not disclose in which said tubular portion includes a plurality of flow-interrupting baffles for promoting turbulence in the flow of said mixture through said tubular portion.
Taylor-McCune teaches a nozzle comprising a tubular portion (figs. 3, 4) that includes a plurality of flow-interrupting baffles (protrusions, 138) for promoting turbulence in a flow of fluid through said tubular portion (par. 61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular portion of the apparatus of Cable in view of VanBuren to include a plurality of flow-interrupting baffles for promoting turbulence in the flow of said mixture through said tubular portion, as taught by Taylor-McCune, since this turbulence would further mix the mixture and enhance the generation of foam. 
Regarding claim 7, Cable in view of VanBuren discloses the apparatus described regarding claim 1, and further in which said tubular portion has an inner wall (fig. 2).  Cable in view of VanBuren does not disclose a plurality of flow-interrupting baffles extending inward from said inner wall for promoting turbulence in the flow of said mixture through said tubular portion.
Taylor-McCune teaches a nozzle comprising a tubular portion with an inner wall (figs. 3, 4) and a plurality of flow-interrupting baffles (protrusions, 138) extending inward from said inner wall (figs. 3, 4) for promoting turbulence in a flow of fluid through said tubular portion (par. 61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular portion of the apparatus of Cable in view of VanBuren to include a plurality of flow-interrupting baffles extending inward from said inner wall for promoting turbulence in the flow of said mixture through said tubular portion, as taught by Taylor-McCune, since this turbulence would further mix the mixture and enhance the generation of foam.
Regarding claim 8, Cable in view of VanBuren discloses the apparatus described regarding claim 1, and further in which said tubular portion has a cylindrical inner wall (fig. 2).  Cable in view of VanBuren does not disclose a plurality of flow-interrupting baffles extending inward from said inner wall from locations on an imaginary helix on said cylindrical inner wall for promoting turbulence in the flow of said mixture through said tubular portion.
Taylor-McCune teaches a nozzle comprising a tubular portion with a cylindrical inner wall (figs. 3, 4) and a plurality of flow-interrupting baffles (protrusions, 138) extending inward from said inner wall from locations on an imaginary helix on said cylindrical inner wall (figs. 3, 4) for promoting turbulence in a flow of fluid through said tubular portion (par. 61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular portion of the apparatus of Cable in view of VanBuren to include a plurality of flow-interrupting baffles extending inward from said inner wall from locations on an imaginary helix on said cylindrical inner wall for promoting turbulence in the flow of said mixture through said tubular portion, as taught by Taylor-McCune, since this turbulence would further mix the mixture and enhance the generation of foam.
Regarding claim 9, Cable in view of VanBuren discloses the apparatus described regarding claim 1, and further in which said tubular portion has a cylindrical inner wall (fig. 2).  Cable in view of VanBuren does not disclose a plurality of flow-interrupting baffles extending inward from said inner wall from locations on an imaginary helix on said cylindrical inner wall for promoting turbulence in the flow of said mixture through said tubular portion, each of said flow-interrupting baffles being in the form of a twisted plate secured to said inner wall by a fastener, and extending obliquely from the location of said fastener toward said axis and toward said outlet opening.
Taylor-McCune teaches a nozzle comprising a tubular portion with a cylindrical inner wall (figs. 3, 4) and a plurality of flow-interrupting baffles (protrusions, 138) extending inward from said inner wall from locations on an imaginary helix on said cylindrical inner wall (figs. 3, 4) for promoting turbulence in a flow of fluid through said tubular portion (par. 61), each of said flow-interrupting baffles being in the form of a twisted plate secured to said inner wall by a fastener (par. 62), and extending obliquely from the location of said fastener toward said axis and toward said outlet opening (fig. 4).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular portion of the apparatus of Cable in view of VanBuren to include a plurality of flow-interrupting baffles extending inward from said inner wall from locations on an imaginary helix on said cylindrical inner wall for promoting turbulence in the flow of said mixture through said tubular portion, and each of said flow-interrupting baffles being in the form of a twisted plate secured to said inner wall by a fastener, and extending obliquely from the location of said fastener toward said axis and toward said outlet opening, as taught by Taylor-McCune, since this turbulence would further mix the mixture and enhance the generation of foam.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752